GUNTHER, J.
Appellant, Stanley Walker (“former-husband”), appeals the final judgment of dissolution of marriage and the order awarding attorneys fees to Carrin Walker (“former-wife”). We affirm the trial court in all respects except we reverse the computation of the former-husband’s net monthly income.
The former-husband is employed by the U.S. Coast Guard and receives a monthly allowance for rent, electric, water, gas, sewer, garbage, and gym fees. As such, the trial court imputed an additional $853 to the former-husband’s net monthly income, reasoning these are normal expenditures which most individuals must pay from their net monthly income. However, the former-husband’s net monthly income, as evidenced from his pay stubs, includes $521 per month for adequate quarters, which is later deducted. Therefore, the trial court’s calculation includes the cost of the former-husband’s rent twice, i.e., the amount for rent was included in the net monthly income and the imputed amount.
Thus, we reverse and remand for the trial court to recalculate the former-husband’s net monthly income. Further, the trial court may adjust any monetary awards affected by the recalculation.
AFFIRMED in part, REVERSED in part, and REMANDED.
DELL and HAZOURI, JJ., concur.